  8:20-cv-00449-RFR-CRZ Doc # 40 Filed: 05/25/21 Page 1 of 2 - Page ID # 275




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KRISTEENA SCARPINO, individually
and on behalf of similarly situated
individuals;                                                8:20CV449

                    Plaintiff,
                                                      SCHEDULING ORDER
       vs.

IMAGINATION INDUSTRIES, INC., and
CASEY ROWE,

                    Defendants.


      IT IS ORDERED:

      1)     The parties shall review the Nebraska magistrate judges’ practices
             posted at the court’s Civil Case Management website page.1

      2)     Counsel for the parties shall confer and, on or before June 25, 2021,
             they shall jointly file a Rule 26(f) Report, a copy of which can be found
             at http://www.ned.uscourts.gov/forms.2 Unless the parties agree
             otherwise, Plaintiff(s) shall prepare the initial draft of the Report and
             then forward it to Defendant(s) for further additions or revisions.



      1
     (https://www.ned.uscourts.gov/attorney/judges-information/civil-case-
management).
      2
       See https://www.ned.uscourts.gov/forms. The parties are hereby notified
or reminded that the Rule 26(f) Report for civil cases pending in the District of
Nebraska has been substantially modified, with an effective date of June 11, 2020.

      DO NOT use prior versions of this report.

      At the civil bar’s request, the court created a Rule 26 Report Calculator for
generating proposed dates to complete the Rule 26(f) Report. This online tool was
designed to offer insight on how cases are typically progressed in the District of
Nebraska. It does not replace the need for counsel to decide what is reasonable
and appropriate in a specific case.
8:20-cv-00449-RFR-CRZ Doc # 40 Filed: 05/25/21 Page 2 of 2 - Page ID # 276




   3)    O n or before June 18, 2021, a party shall contact the chambers of
         the undersigned magistrate judge to set a conference call if:

         a.    One or more of the parties believes a planning conference
               is needed to complete the Rule 26(f) Report; or

         b.    T he parties cannot agree on one or more of the deadlines
               identified or case progression issues raised in the Rule
               26(f) Report; or

         c.    The parties are currently and actively pursuing settlement and
               believe preparing and filing a Rule 26(f) Report may be
               unnecessary.

   4)    Mandatory disclosures shall be served by June 25, 2021.


   Dated this 25th day of May, 2021.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
